   Case 2:21-cr-00190-MHT-KFP Document 434 Filed 08/19/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )      CRIMINAL ACTION NO.
        v.                            )         2:21cr190-MHT
                                      )              (WO)
THOMAS LEE JAMES, JR., and            )
DEVAN SHELISE WILSON                  )

                                   ORDER

    Based on the representations made on the record on

August 19, 2021, and for the reasons set forth below, the

court    finds     that   jury    selection    and    trial    for   both

defendants     Thomas     Lee    James,    Jr.,     and   Devan   Shelise

Wilson,      now   set    for    September    13,    2021,    should    be

continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court is limited by the requirements of the Speedy Trial

Act, 18 U.S.C. § 3161.           The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in an
    information or indictment with the commission
    of an offense shall commence within seventy days
    from the filing date (and making public) of the
   Case 2:21-cr-00190-MHT-KFP Document 434 Filed 08/19/21 Page 2 of 4




    information or indictment, or from the date the
    defendant has appeared before a judicial
    officer of the court in which such charge is
    pending, whichever date last occurs."

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."   § 3161(h)(7)(A).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and the above two defendants in a

speedy trial.     First, there has been the evolving threat,

over the last year or so, to public health and safety

posed by the Coronavirus pandemic, see In Re: COVID-19,

2:20-mc-3910-ECM,       Doc.    2   (March    17,    2020);     In      Re:

Criminal Proceedings by Video or Audio Conference, 2:20-

mc-3910-ECM, Doc. 15 (June 9, 2021).                Second, there is

the recent and alarming spread of the more serious Delta

variant   nationally       as   well    as    in    Alabama.         More


                                    2
   Case 2:21-cr-00190-MHT-KFP Document 434 Filed 08/19/21 Page 3 of 4




particularly,     there     is   a       much   higher   incident       of

transmission among a significantly larger percentage of

unvaccinated people in Alabama than in most other areas

in the nation, and a resulting overwhelming challenge to

the delivery of health-care in Alabama.              The court finds

that convening a jury pool for a trial in September 2021

would pose an unacceptably high risk to the health and

safety of the jury pool, court staff, and all other

participants in the trial.           And, finally, the government

and both defendants agree to a continuance.                 The court,

therefore, concludes that a continuance of jury selection

and trial is necessary to ensure the safety of all.

                                  ***

    Accordingly, it is ORDERED that the jury selection

and trial for defendants Thomas Lee James, Jr., and Devan

Shelise Wilson, now set for September 13, 2021, are reset

for October 25, 2021, at 10:00 a.m., in Courtroom 2FMJ

of the Frank M. Johnson Jr. United States Courthouse

Complex, One Church Street, Montgomery, Alabama.

                                     3
   Case 2:21-cr-00190-MHT-KFP Document 434 Filed 08/19/21 Page 4 of 4




    The United States Magistrate Judge shall conduct a

pretrial conference for defendants James and Wilson prior

to the October trial term.

    DONE, this the 19th day of August, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
